Per Curiam.

By decision dated May 20, 1964 the board affirmed the decisión of the Referee upon a finding that further causally related disability had not been established and closed the ease. No appeal was taken from this decision as provided by section 23 of the Workmen’s Compensation Law. In a letter dated May 25, 1964 hddressed to the chairman of the board claimant sought a re-examination of the facts developed at the hearings which culminated in the adverse result and “ a reopening and an honest reconsideration of her case.” On June 23, 1964 the board advised the claimant that reconsideration of its prior decision was not warranted. The appeal is from this decision. The reopening of a ease such as the present one lies within the discretion of the board and is not reviewable unless the denial thereof is arbitrary and capricious. (Matter of Szewczuk v. Bethlehem Steel Co., 19 A D 2d 915.) We perceive no basis upon which we would be justified in disturbing the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.